The opinion of the Court was by
WhitmaN C. J.
It is not easy to perceive how it could have happened, that this cause, which is an action of trover, should have been suffered to proceed to a verdict in the District Court, and to an argument in this Court, upon exceptions taken in that Court, without the slightest reference to the well known principle, that it is against the policy of the law to suffer a civil action to proceed, when it is attempted to be supported upon the ground, that the plaintiff had been deprived of his property by means of a felonious taking, without proof, at the same time, of any conviction or acquittal of the felon. The bill of exceptions sets forth, that the plaintiff alleged, that one Patrick Kelley feloniously stole the property in question from the plaintiff, and sold it to the defendant. If so the cause of action was so far merged in the felony, that it cannot be maintained, until after due proceedings had crimin-aliter, against the felon, which shall have resulted in his conviction or acquittal. This point was fully considered, and so ruled, in the case of Boody v. Keating, 4 Greenl. 164. To sustain the exceptions in this case would therefore, be availing to the plaintiff, as the decision of the cause, if a new trial were granted must be the same in effect as it was in the District Court. The plaintiff, therefore, not having been aggrieved by the decision in that Court, his exceptions must be overruled, and judgment on the verdict affirmed.